Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 5/15/2020, the preliminary amendment has been entered and the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1-9, the language “card type smart key” is unclear.  The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986.  See MPEP 2173.05(b).
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sersch (US 2014/0021025).
Regarding claim 1, Sersch discloses a card type smart key (flat motor vehicle key in title, abstract) comprising:
a key main body part having a circuit substrate installed thereinside (circuit board 1 with an opening 2 in fig 1A, para 0018);
a battery cover part having a battery mounted thereon, which battery is inserted into an insertion part in the key main body part (mounting 5 for battery 6, wherein the mounting extends at least partially over the opening in fig 1A, para 0019-0022); and
a contact part, installed in the key main body part, in contact with the battery and having an elastic restoration force in a battery side direction (contact elements 3, which are electrically coupled to the circuit board, wherein contact elements includes resilient contact section 3a with spring arms 3d by which a battery may be fixed in the mounting, the resilient contact section 3a, which is of importance for the fixing in position of the battery 6 in the mounting in figs 1A-1D, para 0019-0026; see 3a-3e in figs 1A-4B).
Regarding claim 2, Sersch discloses wherein the contact part comprises a plate part coupled to the key main body part (fastening section 3e in figs 1A-4B, para 0019-0025); and
a deformation part coupled to the plate part, which deformation part is in contact with the battery inserted into the key main body part, wherein the deformation part is formed of an elastic material (resilient contact section 3a with spring arms 3d, resilient contact section 3a merges with fastening section 3e in figs 1A-4B, para 0019-0025; note deformation in fig 1D compared to fig  1B.).
Regarding claim 3, Sersch discloses wherein the deformation part comprises an inclined surface closer to the battery the further it is from the plate part (inclined sections 3a and/or 3b in figs 1B,1D, 2A-3).
Regarding claim 4, Sersch discloses wherein the deformation part further comprises a contact main body which protrudes toward the battery when inserted into the key main body part (spring arm 3d includes convex spherical formation 3c and/or round region 3b that extends above plane E in figs 1A-5B and para 0019-0026).
Regarding claim 5, Sersch discloses wherein the contact main body comprises an outer circumferential surface on the battery side which is round (spring arm 3d includes convex spherical formation 3c and/or round region 3b that extends above plane E in figs 1A-5B and para 0019-0026).
Regarding claim 6, Sersch discloses wherein the contact part is coupled to one surface of the plate part facing the battery and further comprises a gap maintaining part disposed between the battery and the plate part (spring arm 3d includes convex spherical formation 3c and/or round region 3b spaced from section 3e in figs 2A-2B and para 0019-0026).
Regarding claim 7, Sersch discloses  wherein the gap maintaining part is disposed on a side surface of the deformation part. (spring arm 3d includes convex spherical formation 3c and/or round region 3b spaced from section 3e in figs 2A-2B and para 0019-0026).
Regarding claim 8, Sersch discloses  wherein the gap maintaining part comprises an outer circumferential surface on the battery side which is round. (spring arm 3d includes convex spherical formation 3c and/or round region 3b spaced from section 3e in figs 2A-2B and para 0019-0026).

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sersch (US 2014/0021025) as applied above in view of Park (EP 3056639).
Regarding claim 9, Sersch discloses wherein the contact part comprises 
a first contact part coupled to the key main body part  (contact part 3 coupled to circuit board 1 in figs 1A-5B and para 0019-0027).  The contact may include first and second contact arms (figs 1A, 1C, 4B, 5A), but not on opposite surface. 
Park discloses an analogous art slim smart card (title, abstract) with first terminal plate 133 and second terminal plate 131 affixed to PCB 110 133d, the first polarity terminal plate 133 having upward protrusion 134  to easily connect to the bottom surface of the battery and second polarity terminal plate 131 having downward protrusion 132  to simultaneously, easily connect to the top surface of the battery in para 0031-0041, 0121-0126 and figs 5A-5D.    Also disclosed in a battery cover 1520 that is detachably coupled to the battery to allow the battery to be inserted through a battery entrance hole and to close the battery entrance hole in figs 8-10 and para 0159.
Regarding claims 1-8, Sersch discloses a fixed cover 5, and if the claimed cover is considered to movable/detachable then it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included Sersch movable/detachable cover in view of Park disclosing such a cover to allow the battery to be inserted through a battery entrance hole and to close the battery entrance hole.  
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above a second contact part disposed opposite to the first contact part so as to face a surface opposite to one surface of the battery facing the first contact part in view of Park disclosing first polarity contact and second polarity contact on opposite (bottom and top) sides to easily, simultaneously contact the opposite (bottom and top) surfaces of the battery and provide first and second polarity.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sersch (US 2014/0021025) as applied above in view of Derstine (US 5552240).
 Derstine discloses an analogous art card with battery holder (title, abstract, col 1 lines 31-58).  The holder 12 allows insertion 44 of the battery 8 into opening 14 of card 10 so that the holder latches within the case of the card so that front surface 60 of the holder encloses the opening and the battery electrically engages with resilient contact arms 42 of contact terminal 40 attached to circuit board 24 (abstract, col 2 lines 29-58, col 3 line 57-col4 line 56)  
Regarding claims 1-8, Sersch discloses a fixed cover 5, and if the claimed cover is considered to movable/detachable then it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included Sersch movable/detachable cover in view of Derstine disclosing such a cover to allow the battery to be inserted through a battery opening and latch the battery into place to close the opening and engage resilient contact arms.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nishida (US 2014/0363716) discloses a battery holder for a remote control key.  Hyun (US 2020/0189519, 2020/0296835, 2020/0362590 , 2020/0362591) disclose card keys with battery.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

5/5/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683